Third District Court of Appeal
                               State of Florida

                       Opinion filed October 19, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2330
                        Lower Tribunal No. 21-7444
                           ________________


        Cypress Village Condominium Association, Inc.,
                                  Appellant,

                                     vs.

            Citizens Property Insurance Corporation,
                                  Appellee.


     An appeal from a non-final order from the Circuit Court for Miami-Dade
County, Vivianne del Rio, Judge.

      Alvarez, Feltman, Da Silva & Costa, PL, and Paul B. Feltman, for
appellant.

     Vernis & Bowling of Broward, P.A., Carlton A. Bober, Evan A.
Zuckerman (Hollywood), Link & Rockenbach, P.A., Kara Rockenbach Link,
and Daniel M. Schwarz (West Palm Beach), for appellee.


Before FERNANDEZ, C.J., and MILLER, and LOBREE, JJ.
      PER CURIAM.

      Affirmed. See Citizens Prop. Ins. Corp. v. Zunjic, 126 So. 3d 355, 356

(Fla. 3d DCA 2013) (“Florida law does not require an insurer to participate in

appraisal absent a written agreement between the two parties.”); Atencio v.

U.S. Sec. Ins. Co., 676 So. 2d 489, 490 (Fla. 3d DCA 1996) (“It is well

established that, as a general rule, arbitration and appraisal may be required

only as to those disputes concerning which the parties have expressly

agreed.”).




                                      2